DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A1 (Claims 1-21) in the reply filed on 12/29/2020 is acknowledged.  Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A2 & A3, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one fused powdered material regions” in lines 10-11. 
There is insufficient antecedent basis for this limitation in the claim.  
For examination purpose, it is interpreted to be same as “at least one fused powdered material region” recited in line 8.
Claims 3-5 and 8-11 positively recite limitations such as “the vapor space”, “the condensation region”, the “evaporator region”, “evaporator plate” and “the condenser plate” as a part of a claimed invention.  However, Claim 1 is written such that a heat transfer apparatus is not a part of a claimed invention.  Therefore, it is not clear whether or not these limitations are 
Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Revol (U.S. Patent Publication No. 2005/0221150).
Regarding Claim 1, Revol teaches a method of manufacturing a device for use in a heat transfer apparatus (Fig. 1, 1) ([0056]: heat exchanger), the method comprising placing successive layers of powdered material (Fig. 4, 18) over a donor material (Fig. 4, 6) and selectively melting ([0089]: melt) regions of each successive layer of powdered material (Fig. 4, 18) by an energetic beam ([0087], lines 3: laser) ([0081]-[0082]), wherein the selective melting of the powdered material forms at least one fused powdered material region (Fig. 5, 20) and at least one unfused powdered material region (Fig. 5, 22) in each successive layer, such that the at least one fused powdered material regions in the successive layers of powdered material 
Although Revol does not explicitly teach a capillary device, it teaches that the alveolar structure (1) made by selective laser sintering [0088] is porous [0062] and such resulting porous structure made with a sintered powder would inherently have a capillary property.  
Revol does not explicitly teach a device for use in a heat transfer apparatus in which heat is transferred from a first region to a second region by a working fluid.
However, examiner notes that the limitations such as “for use in a heat transfer apparatus in which heat is transferred from a first region to a second region by a working fluid” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Revol's alveolar structure (1) modified by Wu et al. is capable of performing the intended use.
Regarding Claim 2, Revol/Wu et al. teach the method according to claim 1, wherein the at least one fused powdered material regions (Revol Fig. 4, 20) in the successive layers of powdered material form at least one rigid porous wall (Revol Fig. 1, 2a & 2b are formed in a shape of walls) that defines at least a portion of the at least one chamber.
Regarding Claim 3, Examiner notes that the limitations such as “the heat transfer apparatus includes an evaporation region, a condensation region and a vapor space between the evaporation region and the condensation region, wherein the at least one fused powdered material region in one of the successive layers of powdered material forms at least a portion of a periphery of the vapor space” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the 
Regarding Claim 4, Revol/Wu et al. teach the at least one fused powdered material region includes a plurality of fused powdered material regions (Revol Fig. 4, 20) in the one successive layer of powdered material (Fig. 4, 18).
Examiner notes that the limitations such as “wherein the plurality of fused powdered material regions form at least a portion of a periphery of the vapor space adjacent the condensation region” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Revol's alveolar structure (1) modified by Wu et al. is capable of performing the intended use, particularly, the plurality of fused powdered material regions of Revol/Wu et al. is capable of forming at least a portion of a periphery of the vapor space (Revol 10) adjacent the condensation region.
 Regarding Claim 5, Revol/Wu et al. teach the at least one fused powdered material region includes a plurality of fused powdered material regions (Revol Fig. 4, 20) in the one successive layer of powdered material (Fig. 4, 18).
Examiner notes that the limitations such as “wherein the plurality of fused powdered material regions form a periphery of the vapor space adjacent the evaporator region” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of 
Regarding Claim 6, Revol/Wu et al. teach the method according to claim 1, wherein the selective melting of the powdered material forms a plurality of fused powdered material regions (Revol Fig. 5, 20) (Revol Fig. 5 shows a plurality of fused powdered regions (20)) and a plurality of unfused powdered material regions (Fig. 5, 22) (Fig. 1 shows unfused powdered material regions between the fused powdered regions) in each successive layer of powdered material, and wherein the plurality of fused powdered material regions in the successive layers of powdered material together form a plurality of chambers (Fig. 1, 10).
Regarding Claim 7, Revol/Wu et al. teach the method according to claim 6, wherein the plurality of the fused powdered material regions (Fig. 5, 20) in the successive layers of powdered material form a plurality of rigid porous walls (Fig. 1, 8) ([0062], line 10: porous) and each rigid porous wall defines at least a portion of one of the plurality of chambers (Fig. 1, 10) ([0061]).
Regarding Claim 8, Revol/Wu et al. teach the method according to claim 1, wherein the selective melting of the powdered material forms a plurality of fused powdered material regions (Fig. 5, 20) (Fig. 5 shows a plurality of fused powdered regions (20)) and a plurality of unfused powdered material regions (Fig. 5, 22) (Fig. 1 shows unfused powdered material regions between the fused powdered regions) in each successive layer of powdered material, wherein the fused powdered material regions of the successive layers of powdered material form a plurality of rigid porous walls (Fig. 1, 8) ([0062], line 10: porous) to at least partially define a plurality of chambers (Fig. 1, 10) ([0061]) that extend between the first region (Fig. 1, front end of (1)) and the second region (Fig. 1, rear end of (1)) with each chamber enclosing an unfused 
Regarding Claim 9, Examiner notes that the limitations such as “the heat transfer apparatus comprises an evaporator plate in the evaporator region and a condenser plate in the condenser region spaced apart from the evaporator plate, wherein the evaporator plate and the condenser plate at least partially define a vapor space therebetween, wherein the at least one chamber extends between the evaporator plate and the condenser plate” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Revol's alveolar structure (1) modified by Wu et al. is capable of performing the intended use, particularly, the at least one chamber (Revol Fig. 1, 10) of Revol/Wu et al. is capable of extanding between the evaporator plate and the condenser plate.
Regarding Claim 10, Revol/Wu et al. teach the method of claim 9, wherein the selective melting of the powdered material forms a plurality of fused powdered material regions (Revol Fig. 4, 20) and a plurality of unfused powdered material regions (Fig. 5, 22) (Fig. 1 shows unfused powdered material regions between the fused powdered regions) in each successive layer of powdered material, wherein the fused powdered material regions (Revol Fig. 4, 20) of the successive layers of powdered material form a plurality of rigid porous walls (Fig. 1, 8) ([0062], line 10: porous) that at least partially define a plurality of chambers (Revol Fig. 1, 10), wherein each chamber encloses a plurality of unfused powdered material regions. 
Examiner notes that the limitations such as “wherein the plurality of rigid porous walls extend between the evaporator plate and the condenser plate” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Regarding Claim 11, Examiner notes that the limitations such as “space between the plurality of chambers forms the vapor space” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Revol's alveolar structure (1) modified by Wu et al. is capable of performing the intended use.

Allowable Subject Matter
Claims 12-21 are allowable.
The following is an examiner’s statement of reasons for allowance: Volar does not explicitly teach the heat transfer apparatus including an evaporation region, condensation region and a vapor space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (U.S. Patent Publication No. 2011/0174474), Batty et al. (U.S. Patent Publication No. 2009/0250196).
	Liu et al. teach a method of manufacturing a capillary device in a heat transfer apparatus (2) comprising forming chambers (W), but, do not teach placing successive layers of powdered material.
	Batty et al. teach a method of manufacturing a capillary device (16) in a heat transfer apparatus (10) comprising placing successive layers of powder material ([0049]-[0051]), however, do not teach forming at least one chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/9/2021